Title: From James Madison to Oliver Wolcott, 17 September 1797
From: Madison, James
To: Wolcott, Oliver


SirVirginia, Orange. Sepr. 17. 1797
The death of Major Lindsay the Collector at Norfolk requiring a new appointment to be made within your branch of the administration, Mr. Francis Taylor of that place, wishes to present himself to the attention of the Executive; and I am requested to join my voucher to that of others, in his favor. Altho’ related to him by a kindred not very remote, I have the pleasure of a slight personal acquaintance only with him, and consequently must rest my testimony chiefly on the information of respectable persons thro’ whom I derive my knowledge of his character and qualifications. From concurring authorities of this kind I have sufficient ground to believe that Mr. Taylor’s integrity & fidelity are entitled to the fullest confidence, and that his knowledge & habits of business are well adapted to the line of service he aspires to. I understand that he has had the benefit of several years exercise in the Customs under the late Collector.
I am Sir, very respectfully, Your most Obedt. hble servt.
Js. Madison Jr.
